Citation Nr: 1510290	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appeals the portion of the April 2009 rating decision that denied service connection for a bilateral hearing loss disability.  He also appeals the April 2010 rating decision that granted service connection for tinnitus with respect to the 10 percent disability rating assigned effective December 23, 2008.

In October 2013, the Veteran filed VA Form 21-22 appointing the Tennessee Department of Veterans Affairs as his representative.  This designation served to revoke the Veteran's previous appointment, in July 2009, of the American Legion as his representative.  Accordingly a January 2015 statement submitted by the American Legion on behalf of the Veteran, and which explicitly made "no additional argument," has not been considered by the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.






CONCLUSION OF LAW

The claim for an initial rating greater than 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an initial disability rating in excess of 10 percent for tinnitus.  The Board will first discuss certain preliminary matters. Then the issues on appeal will be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The Veteran received appropriate notice in accordance with the VCAA, including notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in January 2009, prior to the initial adjudication of the claims.

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, and that there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements of the Veteran, service treatment records, a VA medical examination, and postservice VA treatment records.

The Veteran underwent a VA audiological examination in March 2010.  The report of the examination reflects that the examiner interviewed and examined the Veteran, reviewed his medical history and claims folder, and documented his current medical condition.  The examination report is adequate for the purpose of evaluating the rating for the Veteran's tinnitus.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing an examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Claim for higher initial rating for tinnitus

By a rating decision of April 2010, the Veteran was granted service connection for tinnitus with an evaluation of 10 percent effective December 23, 2008.  Arguing that "it should be 10% for both ears," the Veteran seeks a higher initial rating."  See Veteran's September 2010 notice of disagreement. 

Disability evaluations are determined by applying a schedule of ratings that is based on the average impairment of earning capacity in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the criteria in the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2014).  The assignment of an initial rating for a disability following the initial award of service connection for that disability requires the Board to consider the entire history of the disability.  The Veteran is currently rated under Diagnostic Code (DC) 6260 relating to recurrent tinnitus.

A single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260, Note 2 (2014).  Because DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The disposition of this claim is based on interpretation of the law and not the facts of the case.  The claim is therefore denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA also has a duty to acknowledge and consider all regulations that potentially apply from the assertions and issues raised in the record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Having reviewed the remaining diagnostic codes relating to hearing impairment, the Board finds that DC 6260 is the most appropriate code to apply in this case based on the Veteran's symptomatology and that a rating in excess of 10 percent is not available for his symptoms under any other diagnostic code.

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case would include factors such as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (construing 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a disability picture marked by factors such as interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected sinusitis with allergic rhinitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reports constant ringing in both ears and difficulty understanding speech.  He has also stated that the volume and pitch of his tinnitus is louder/higher in the left ear and that he cannot tolerate quiet.  See September 2013 VA treatment record.  The Veteran informed the March 2010 medical examiner that his tinnitus began while he was in the military, that it occasionally keeps him awake at night, and that it worsened when he stopped the drinking that had been helping him to cope.

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Veteran's reported symptoms of ringing and difficulty in hearing are contemplated by the schedular criteria.  That is, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

Consideration must also be given to entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  A claim for TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2008 VA treatment record documents the Veteran's report of having failed a job-sponsored hearing test at a mobile screening unit.  Furthermore, the March 2010 medical examiner found "significant effects" on occupational activities, noting the Veteran's report that others must often repeat words in order for the Veteran to understand.  On the whole, however, the evidence of record does not show, and the Veteran has not asserted, that his tinnitus prevents him from obtaining substantial and gainful employment.  Thus the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial rating greater than 10 percent for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He alleges that the disability was caused by his exposure to the noise of mortars, gunfire, and vehicles while performing his military occupational specialty of gunner.

The Board finds that the March 2010 VA examination provided to the Veteran in connection with his service connection claim is inadequate for rating purposes.  The May 2010 examiner based his negative nexus opinion on the fact that the Veteran's hearing was normal at separation from service.  The absence of in-service evidence of a hearing disability, however, is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Even when there is no evidence of a veteran's hearing disability until many years after separation from service, the evidence can sufficiently demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his or her current hearing loss disability.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to the examiner who conducted the March 2010 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, including this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by, or related to, service, including his reported in-service noise exposure.  The examiner should comment on the Veteran's reports of being exposed to traumatic noise during service. The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must specifically acknowledge and discuss the competent and credible non-expert evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible non-expert testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must provide a rationale for any opinion rendered and attempt to reconcile any contradictory evidence of record.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further testing, evidence, or information would be useful in formulating an opinion. 

2. After completing the foregoing and any other necessary development, readjudicate the Veteran's bilateral hearing loss claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


